           Case ALN/2:20-cv-01651 Document 21 Filed 05/10/21 Page 1 of 3




                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


                   SUPPLEMENTAL NOTICE OF HEARING SESSION


Pursuant to the order of the United States Judicial Panel on Multidistrict Litigation filed on April
15, 2021, supplemental notice is hereby given regarding the May 27, 2021, hearing session
scheduled to consider various matters under 28 U.S.C. § 1407.

ORAL ARGUMENT:

       •       THE PANEL WILL HEAR ORAL ARGUMENT BY VIDEOCONFERENCE
               USING THE ZOOM MEETING APP. Oral argument will be conducted in
               morning and afternoon sessions.

       •       Oral argument in the morning session will begin at 11:00 a.m. (All times are
               Eastern Daylight Time.) The Panel will hear argument in the following dockets, in
               the following order, at this session:

                       MDL NO. 2992 − IN RE: BANK OF AMERICA CALIFORNIA
                       UNEMPLOYMENT BENEFITS LITIGATION

                       MDL NO. 2993 − IN RE: CROP INPUTS ANTITRUST LITIGATION

                       MDL NO. 2994 − IN RE: MEDNAX SERVICES, INC., CUSTOMER
                       DATA SECURITY BREACH LITIGATION

                       MDL NO. 2995 − IN RE: ALLIANZ STRUCTURED ALPHA FUNDS
                       LITIGATION

                       MDL NO. 2996 − IN RE: MCKINSEY & COMPANY, INC., NATIONAL
                       PRESCRIPTION OPIATE CONSULTANT LITIGATION

                       MDL NO. 2997 − IN RE: BABY FOOD MARKETING, SALES
                       PRACTICES AND PRODUCTS LIABILITY LITIGATION

       •       Oral argument in the afternoon session will begin at 2:00 p.m. (All times are
               Eastern Daylight Time.) The Panel will hear argument in any docket scheduled for
               the morning session that was not able to be completed at that session. The Panel
               then will hear argument in the following dockets, in the following order:

                       MDL NO. 2998 − IN RE: PORK DIRECT AND INDIRECT PURCHASER
                       ANTITRUST LITIGATION

                       MDL NO. 2999 − IN RE: ACTHAR GEL ANTITRUST LITIGATION
    Case ALN/2:20-cv-01651 Document 21 Filed 05/10/21 Page 2 of 3




               MDL NO. 3000 − IN RE: CHARLES HAYES FALSE IMPRISONMENT
               LITIGATION

               MDL NO. 3001 − IN RE: GOOGLE PLAY STORE SIMULATED
               CASINO−STYLE GAMES LITIGATION

               MDL NO. 3002 − IN RE: ACCELLION, INC., CUSTOMER DATA
               SECURITY BREACH LITIGATION

               MDL NO. 3004 − IN RE: PARAQUAT PRODUCTS LIABILITY
               LITIGATION

•       The use of videoconference technology for presentation of oral argument is not
        normal Panel practice. In light of the ongoing COVID-19 pandemic, the Panel and
        Panel staff are making the time- and resource-intensive arrangements necessary to
        conduct a virtual hearing in an efficient and effective manner. The Panel plans to
        return to its practice of in-person hearings when it becomes practicable to do so.
        To ensure the manageability of the Zoom hearing, only counsel presenting oral
        argument will be provided access to the videoconference during the designated
        time[s]. Counsel presenting oral argument at the afternoon session should not sign
        into the morning session. Likewise, counsel presenting argument at the morning
        session should not sign into the afternoon session, unless counsel is presenting
        argument in a docket that has been continued from the morning session.

•       A transcript of the oral argument will be filed in each docket when it becomes
        available. Parties who wish to order a transcript may do so by completing a
        transcript request form at https://www.dcd.uscourts.gov/content/request-transcript
        and selecting Sara Wick as the court reporter.

•       Non-arguing counsel, members of the press, and the general public may access
        live audio of the oral argument by dialing (888) 204-5984 and using access code
        4703654. If they cannot connect to the argument using that number and code,
        they should dial (877) 411-9748 and use access code 1892547. Each line has a
        limit of 500 callers. All participants on the conference call will be muted and
        should not attempt to unmute themselves. Participants should be aware that the
        conference call will not be connected to the Zoom hearing until oral argument
        begins, which may not occur precisely at the scheduled time. Participants will hear
        silence until connected to the Zoom hearing. If there is a technical issue and the
        conference call is disconnected, Panel staff will attempt to reinitiate the conference
        call promptly. If this occurs, participants should dial back into the conference call.

•       All recording of the Hearing Session is prohibited.

•       The Panel has allocated argument times for the dockets listed above for oral
        argument. Counsel who submitted a Notice of Presentation or Waiver of Oral
        Argument and indicated an intent to present oral argument do not automatically
    Case ALN/2:20-cv-01651 Document 21 Filed 05/10/21 Page 3 of 3




        receive argument time. Per Panel practice, argument time will be allocated to avoid
        multiple counsel presenting argument advocating a common position.

•       All counsel who are allocated argument time must attend one of four Zoom
        oral argument preparation sessions that the Panel staff will conduct during
        the week of May 17, 2021, with one exception. Participation in a preparation
        session is not mandatory for attorneys who previously argued at a Panel Hearing
        conducted using Zoom and attended a preparation session. Those counsel, though,
        are welcome to attend a preparation session for this hearing. The purpose of these
        sessions is to: (a) ensure that counsel are technologically prepared to participate in
        the videoconference; (b) inform counsel how the Panel intends to conduct oral
        argument; and (c) inform counsel of the procedures and protocols they will be
        expected to follow during the videoconference.

•       Panel staff will email counsel who filed a Notice of Presentation or Waiver of Oral
        Argument and indicated an intent to present oral argument: (a) the dates and times
        of the Zoom oral argument preparation sessions; (b) login information for those
        sessions; (c) additional information regarding the conduct of oral argument during
        the videoconference; and (d) the Panel’s allocation of argument times.

•       If counsel wish to make a substitution, either as to counsel designated to argue on
        behalf of a particular party or with respect to a position advocated by multiple
        parties, counsel must file a Notice of Substitution no later than May 13, 2021. After
        that date, no substitutions will be permitted absent extraordinary circumstances.




                                       FOR THE PANEL:



                                       John W. Nichols
                                       Clerk of the Panel
